Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest using a gateway device to bind a logical device identifier and identifiers of a plurality of client devices, in response to receiving a plurality of client device identifiers along with a service that each client device is configured to use, performing authentication on one or more client devices upon authenticating the validity of the identity of one or more logical devices contained within the gateway device, upon the gateway device receiving a result determining that the one or more logical devices passes validation authentication, and the validating authentication result including a correlation between the one or more logical devices and the one or more client device identifiers, in the specific manner and combinations recited in claims 1-5, 7-12, and 14-16.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Smith et al (US 9,923,881), which teaches binding logical devices to a device within an IoT gateway to authenticate to a plurality of IoT devices;
(ii) 	US PG Pub Yin et al (US 2016/0337948), which discloses binding logical identification of a home gateway with identification with one of a plurality of devices connected to the home gateway;
(iii) 	NPL document "Identity and Access Management for the Internet of Things" – IoT Working Group, Cloud Security Alliance, 08/2016; and
(iv)	NPL document "Security Guidance for Early Adopters of the Internet of Things" – Mobile Working Group, Cloud Security Alliance, 04/2015.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210813